1    Ryan W. Koppelman (State Bar No. 290704)
     ALSTON & BIRD LLP
2    950 Page Mill Road
     Palo Alto, CA 94304
3    Telephone: 650-838-2000
4    Facsimile: 650-838-2001
     E-mail: ryan.koppelman@alston.com
5    Attorneys for Plaintiff
6    IP Power Holdings Limited.

7
                                  UNITED STATES DISTRICT COURT
8
                               EASTERN DISTRICT OF CALIFORNIA
9
10
11   IP POWER HOLDINGS LIMITED,                     Case No.: 2:19-cv-00634-KJM-KJN

12                Plaintiff,                        ORDER TO STIPULATION FOR
                                                    EXTENSION OF ADDITIONAL TIME TO
13         v.                                       ANSWER COMPLAINT

14   KAMP-RITE TENT COT INC.,

15                Defendant.

16
17
18
19
20
21
22
23
24
25
26
27
28
                                                1
                                                                                          ORDER
                                                                 Case No.: 2:19-cv-00634-KJM-KJN
1           Having read the STIPULATION FOR EXTENSION OF ADDITIONAL TIME TO
2    ANSWER COMPLAINT, the Court hereby grants Defendant an additional 14-day extension of time
3    to file its response to the Complaint, until October 14, 2019.
4     IT IS SO ORDERED, this 3rd day of October, 2019.
5
6
7                                                     UNITED STATES DISTRICT JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        2
                                                                                               ORDER
                                                                      Case No.: 2:19-cv-00634-KJM-KJN
